





Exhibit 10.8


APOLLO RESIDENTIAL MORTGAGE, INC.
2011 EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS AGREEMENT is made by and between Apollo Residential Mortgage, Inc., a
Maryland corporation (the “Company”), and _________ (the “Grantee”), dated as of
the ___th day of ________, 20__ .


WHEREAS, the Company maintains the Apollo Residential Mortgage, Inc. 2011 Equity
Incentive Plan (the “Plan”) (capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto by the Plan);


WHEREAS, in accordance with the Plan, the Company may from time to time issue
awards of Restricted Stock Units (“RSUs”) (also generally known and referred to
under the Plan as Phantom Shares) to individuals and persons who provide
services to, among others, the Company and ARM Manager, LLC (the “Manager”);


WHEREAS, the Grantee, as an employee of the Manager, is an Eligible Person under
the terms of the Plan; and


WHEREAS, in accordance with the Plan, the Committee has determined that it is in
the best interests of the Company and its stockholders to grant RSUs to the
Grantee subject to the terms and conditions set forth below.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.
Grant of RSUs.



The Company hereby grants the Grantee (______) RSUs. The RSUs are subject to the
terms and conditions of this Agreement, and are also subject to the provisions
of the Plan. The Plan is hereby incorporated herein by reference as though set
forth herein in its entirety. To the extent such terms or conditions in this
Agreement conflict with any provision of the Plan, the terms and conditions set
forth in the Plan shall govern. Where the context permits, references to the
Company shall include any successor to the Company. If this Agreement is not
executed and returned to the Company by the Grantee by ____________, this award
will be null and void ab initio and the Grantee will have no rights hereunder.


2.
Restrictions.



The RSUs awarded pursuant to this Agreement and the Plan shall be subject to the
terms and conditions set forth in this Paragraph 2.


(a)
Subject to clause (b) below, the RSUs granted hereunder shall vest on the
closing date of the Transaction (as defined in the Grantee’s separation letter
agreement dated as of _________ __, 20__) (the “Vesting Date”), provided that
(i) as of the Vesting Date, the Grantee was not terminated for Cause and did not
resign from employment prior to or during the Transition Period (each as defined
in the Grantee’s separation letter agreement dated as of ____________ __, 20__);
(ii) the Grantee has complied with his or her obligation to execute (and not
revoke) his/her separation letter agreement, dated as of _______________ __,
20__,and, to the extent then due, any applicable release attached thereto; and
(iii) the Transaction has been consummated.



(b)
Any RSUs that do not become vested due to failure to satisfy a requirement of
Paragraph 2(a) shall thereupon, and with no further action, be forfeited by the
Grantee, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives shall thereafter have any further rights or
interests in such RSUs.



(c)
Termination of Service as an employee shall not be treated as a termination of
employment for purposes of this Paragraph 2 if the Grantee continues without
interruption to serve thereafter as an officer or director of the Company, or in
such other capacity as determined by the Committee (or if no Committee is
appointed, the Board), and the termination of such successor service shall be
treated as the applicable termination.






--------------------------------------------------------------------------------







3.
Voting and Other Rights.



The Grantee shall have no rights of a stockholder (including the right to
distributions or dividends), and will not be treated as an owner of Shares for
tax purposes, except with respect to Shares that have been issued.
Notwithstanding the foregoing, a DER is hereby granted to the Grantee,
consisting of the right to receive, with respect to each outstanding and
non-forfeited RSU, cash in an amount equal to the cash dividend distributions
paid in the ordinary course on a Share to the Company’s common stockholders, as
set forth below. All DERs (if any) payable on an outstanding and non-forfeited
RSU, whether or not then vested, shall be paid not later than 30 days after any
ordinary cash dividend distributions on Shares are paid to the Company’s common
stockholders. Under no circumstances shall the Grantee be entitled to receive
both (i) a distribution and a DER with respect to a vested RSU (or its
associated Share) or (ii) a distribution and a DER with respect to an unvested
RSU.


4.
Settlement.



Except as otherwise provided in the merger agreement entered into in connection
with the Transaction, one Share of Common Stock of the Company shall be issued
to the Grantee in settlement of each vested RSU not later than March 15th
immediately following the year in which the applicable Vesting Date occurs (as
set forth in Paragraph 2(a) above) (either by delivering one or more
certificates for such Shares or by entering such Shares in book-entry form, as
determined by the Company in its discretion). Such issuance shall constitute
payment of the RSUs. References herein to issuances to the Grantee shall include
issuances to any beneficial owner or other person to whom (or to which) the
Shares are issued. The Company’s obligation to issue Shares or otherwise make
any payment with respect to vested RSUs is subject to the condition precedent
that the Grantee or other person entitled under the Plan to receive any Shares
with respect to the vested RSUs deliver to the Company any representations or
other documents or assurances required pursuant to Paragraph 5(l) and the
Company may meet any obligation to issue Shares by having one or more of its
Subsidiaries or affiliates issue the Shares. The Grantee shall have no further
rights with respect to any RSUs, including with respect to any DERs granted in
connection with the RSUs, that are paid or that terminate pursuant to Paragraph
2(b). For the avoidance of doubt, to the extent the terms of this Paragraph 4
conflict with any terms of the Plan relating to the settlement of RSUs or DERs,
the terms of this Paragraph 4 shall govern.


5.
Miscellaneous.



(a)
The value of an RSU may decrease depending upon the Fair Market Value of a Share
from time to time. Neither the Company, the Committee, the Manager, nor any
other party associated with the Plan, shall be held liable for any decrease in
the value of the RSUs. If the value of such RSUs decrease, there will be a
decrease in the underlying value of what is distributed to the Grantee under the
Plan and this Agreement.



(b)
Participation in the Plan confers no rights or interests other than as herein
provided. With respect to this Agreement, (i) the RSUs are bookkeeping entries,
(ii) the obligations of the Company under the Plan are unsecured and constitute
a commitment by the Company to make benefit payments in the future, (iii) to the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of any general
unsecured creditor of the Company, (iv) all payments under the Plan (including
distributions of Shares) shall be paid from the general funds of the Company in
the manner specified in Paragraph 5(f) and (v) no special or separate fund shall
be established or other segregation of assets made to assure such payments
(except that the Company may in its discretion establish a bookkeeping reserve
to meet its obligations under the Plan). The RSUs shall be used solely as a
device for the determination of the payment to eventually be made to the Grantee
if the RSUs vest pursuant to Paragraph 2. The award of RSUs is intended to be an
arrangement that is unfunded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended.



(c)
Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be governed by,
interpreted under and construed and enforced in accordance with the laws of the
State of Delaware (without regard to any conflicts of laws principles thereof
that would give effect to the laws of another jurisdiction), and any dispute,
controversy, suit, action or proceeding (“Proceeding”) arising out of or
relating to this Award or any other Award, other than injunctive relief, will,
notwithstanding anything to the contrary contained in the Plan, be settled
exclusively by arbitration, conducted before a single arbitrator in New York
County, New York (applying Delaware law) in






--------------------------------------------------------------------------------





accordance with, and pursuant to, the Employment Arbitration Rules and
Procedures of JAMS (“JAMS”). The decision of the arbitrator will be final and
binding upon the parties hereto. Any arbitral award may be entered as a judgment
or order in any court of competent jurisdiction. Either party may commence
litigation in court to obtain injunctive relief in aid of arbitration, to compel
arbitration, or to confirm or vacate an award, to the extent authorized by the
U.S. Federal Arbitration Act or the New York Arbitration Act. The Company and
the Grantee will share the JAMS administrative fees, the arbitrator’s fee and
expenses. Each party shall be responsible for such party’s attorneys’ fees. IF
THIS AGREEMENT TO ARBITRATE IS HELD INVALID OR UNENFORCEABLE THEN, TO THE EXTENT
NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, THE GRANTEE AND THE
COMPANY WAIVE AND COVENANT THAT THE GRANTEE AND THE COMPANY WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH AN AWARD UNDER
THE PLAN OR ANY MATTERS CONTEMPLATED THEREBY, WHETHER NOW OR HEREAFTER ARISING,
AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND AGREE THAT ANY OF THE
COMPANY OR ANY OF ITS AFFILIATES OR THE GRANTEE MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE COMPANY AND ITS AFFILIATES, ON THE ONE HAND,
AND THE GRANTEE, ON THE OTHER HAND, IRREVOCABLY TO WAIVE THE RIGHT TO TRIAL BY
JURY IN ANY PROCEEDING WHATSOEVER BETWEEN SUCH PARTIES ARISING OUT OF OR
RELATING TO AN AWARD UNDER THE PLAN AND THAT ANY PROCEEDING PROPERLY HEARD BY A
COURT UNDER AN AWARD AGREEMENT UNDER THE PLAN WILL INSTEAD BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


(d)
The Committee may construe and interpret this Agreement and establish, amend and
revoke such rules, regulations and procedures for the administration of this
Agreement as it deems appropriate. In this connection, the Committee may correct
any defect or supply any omission, or reconcile any inconsistency in this
Agreement or in any related agreements, in the manner and to the extent it shall
deem necessary or expedient to make the Plan fully effective. All decisions and
determinations by the Committee in the exercise of this power shall be final and
binding upon the Company and the Grantee.



(e)
All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally, sent by facsimile transmission or mailed to the Grantee at
the address appearing in the records of the Company. Such addresses may be
changed at any time by written notice to the other party given in accordance
with this Paragraph 5(e).



(f)
The grant made hereby is made to an affiliate of the Manager in consideration of
services rendered thereby, and is in turn made by such affiliate of the Manager
in consideration of the services rendered by the Grantee (as further set forth
in that certain letter agreement between the Company and the Manager dated July
27, 2011). For purposes of the provisions in Paragraphs 2(a) through 2(c) above
relating to employment with the Company (and the termination thereof), and also
for purposes of any references in the Plan to an employment agreement,
“Company,” as the context so requires, shall include Manager and its affiliates
to the extent that the Grantee is a provider of services to such entities.



(g)
The failure of the Grantee or the Company to insist upon strict compliance with
any provision of this Agreement or the Plan, or to assert any right the Grantee
or the Company, respectively, may have under this Agreement or the Plan, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement or the Plan.



(h)
The Company or the Manager shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.



(i)
Notwithstanding anything to the contrary contained in this Agreement, to the
extent that the Board determines that the Plan or the RSU is subject to Section
409A of the Code and fails to comply with the requirements of Section 409A of
the Code, the Board reserves the right (without any obligation to do so or to
indemnify the Grantee for failure to do so), without the consent of the Grantee,
to amend or terminate the Plan and this Agreement and/or amend, restructure,
terminate or replace the RSU in order to cause the RSU to either not be subject
to Section 409A of the Code or to comply with the applicable provisions of such
section.



(j)
The terms of this Agreement shall be binding upon the Grantee and upon the
Grantee’s heirs, executors,






--------------------------------------------------------------------------------





administrators, personal representatives, transferees, assignees and successors
in interest and upon the Company and its successors and assignees, subject to
the terms of the Plan.


(k)
Unless otherwise permitted in the sole discretion of the Committee, (i) neither
this Agreement nor any rights granted herein shall be assignable by the Grantee,
and (ii) no purported sale, assignment, mortgage, hypothecation, transfer,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any RSUs or
Shares by any holder thereof in violation of the provisions of this Agreement or
the Plan will be valid, and the Company will not transfer any of said RSUs or
Shares on its books nor will any Shares be entitled to vote, nor will any
distributions be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company. The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.



(l)
The Grantee hereby agrees to perform all acts, and to execute and deliver any
documents, that may be reasonably necessary to carry out the provisions of this
Agreement, including but not limited to all acts and documents related to
compliance with securities, tax and other applicable laws and regulations. If
the Grantee is married, the Grantee shall return the Exhibit A, executed by the
Grantee’s spouse, along with this Agreement.



(m)
The Grantee hereby represents and agrees that the Participant is not acquiring
the RSUs or the Shares with a view to distribution thereof.



(n)
Nothing in this Agreement shall confer on the Grantee any right to continue in
the employ or other service of the Company, its Subsidiaries or any other
Participating Companies or interfere in any way with the right of any such
entity and its stockholders to terminate the Grantee’s employment or other
service at any time. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a forfeiture of RSUs as provided in this Agreement or under
the Plan.



(o)
This Agreement and the Plan contain the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto.



(p)
This Agreement may be executed in any number of counterparts, including via
facsimile, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.



(q)
Except as otherwise provided in the Plan or clause (i) above, no amendment or
modification hereof shall be valid unless it shall be in writing and signed by
all parties hereto.



IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.




APOLLO RESIDENTIAL MORTGAGE, INC.






By:     
Name:
Title:    




The undersigned hereby accepts and agrees to all of the terms and provisions of
this Agreement, including its Exhibit.





--------------------------------------------------------------------------------





Grantee





